        Case 2:19-cr-00028-APG-GWF Document 47 Filed 06/14/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Curtis McGown

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00028-APG-GWF

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                   (Seventh Request)
13   CURTIS MCGOWN,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Kimberly M. Frayn, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public
19   Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for
20   Curtis McGown, that the Revocation Hearing currently scheduled on July 1, 2021 at 1:30 p.m.,
21   be vacated and continued to April 1, 2022.
22          This Stipulation is entered into for the following reasons:
23          1.      On or about January 28, 2020, Mr. McGown appeared on the petition seeking to
24   revoke his supervised release and was released on his own recognizance pending the supervised
25   release revocation hearing, which is currently scheduled for July 1, 2021 at 10:00 a.m.
26
        Case 2:19-cr-00028-APG-GWF Document 47 Filed 06/14/21 Page 2 of 4




 1          2.      The defendant, Mr. McGown has not resolved his state court case in connection
 2   with the alleged new law violation. The state case was scheduled for trial on April 7, 2021,
 3   however, the date was vacated and reset to March 2022. Because the pending state case is
 4   related to the underlying petition, the parties request a continuance to allow the state
 5   proceedings to resolve prior to the revocation hearing.
 6          3.      The defendant is not in custody and agrees with the need for the continuance.
 7          4.      The parties agree to the continuance.
 8          5.      The additional time requested herein is not sought for purposes of delay, but
 9   merely to allow the parties sufficient time within which to adequately prepare for the revocation
10   hearing. Additionally, denial of this request for continuance could result in a miscarriage of
11   justice, and the ends of justice served by granting this request, outweigh the best interest of the
12   public and the defendant in a speedy hearing.
13          This is the seventh request for a continuance of the revocation hearing.
14          DATED this 14th day of June 2021.
15
16    RENE L. VALLADARES                               CHRISTOPHER CHIOU
      Federal Public Defender                          Acting United States Attorney
17
18        /s/ Nisha Brooks-Whittington                     /s/ Kimberly M. Frayn
      By_____________________________                  By_____________________________
19    NISHA BROOKS-WHITTINGTON                         KIMBERLY M. FRAYN
      Assistant Federal Public Defender                Assistant United States Attorney
20
21
22
23
24
25
26
                                                       2
        Case 2:19-cr-00028-APG-GWF Document 47 Filed 06/14/21 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00028-APG-GWF
 4
                    Plaintiff,                            FINDINGS OF FACT,
 5                                                        CONCLUSIONS OF LAW
            v.
                                                          AND ORDER
 6
     CURTIS MCGOWN,
 7
                    Defendant.
 8
 9
10                                           FINDING OF FACT

11          Base on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      On or about January 28, 2020, Mr. McGown appeared on the petition seeking to

14   revoke his supervised release and was released on his own recognizance pending the supervised

15   release revocation hearing, which is currently scheduled for July 1, 2021 at 9:30 a.m.

16          2.      The defendant, Mr. McGown has not resolved his state court case in connection

17   with the alleged new law violation. The state case was scheduled for trial on April 7, 2021,

18   however, the date was vacated and reset to March 2022. Because the pending state case is

19   related to the underlying petition, the parties request a continuance to allow the state
20   proceedings to resolve prior to the revocation hearing.
21          3.      The defendant is not in custody and agrees with the need for the continuance.
22          4.      The parties agree to the continuance.
23          5.      The additional time requested herein is not sought for purposes of delay, but
24   merely to allow the parties sufficient time within which to adequately prepare for the revocation
25   hearing. Additionally, denial of this request for continuance could result in a miscarriage of
26
                                                      3
        Case 2:19-cr-00028-APG-GWF Document 47 Filed 06/14/21 Page 4 of 4




 1   justice, and the ends of justice served by granting this request, outweigh the best interest of the
 2   public and the defendant in a speedy hearing.
 3                                               ORDER
 4          THEREFORE, IT IS ORDERED that the revocation hearing currently scheduled
 5   for Thursday, July 1, 2021 at 10:00 a.m., be vacated and continued to April 7, 2022 at the
 6   hour of 9:00 a.m. in courtroom 6C.
 7          DATED this 14th day of June 2021.
 8
 9
                                                    UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       4
